Citation Nr: 1031040	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a disability productive 
of headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran and his wife

ATTORNEY FOR THE BOARD

J. Schulman


INTRODUCTION

The Veteran had active service from June 1958 until July 1954, as 
well as a period of service in the Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  
In March 2010, the Veteran appeared at a hearing held at the 
before the undersigned at the RO in Detroit, Michigan.  A 
transcript of the hearing is of record.

The Veteran testified in March 2010 with respect to his claims 
for entitlement to service connection for depression and for 
PTSD.  Based on his testimony, it is clear that the Veteran is 
seeking service connection for an acquired psychiatric disability 
however diagnosed.  Thus, the issue on appeal has been 
recharacterized as entitlement to service connection for an 
acquired psychiatric disability to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for a psychiatric 
disability and for headaches are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  A low back disorder was not manifest during service and is 
not attributable to service or a service-connected disability.

3.  In April 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
withdrawing his appeal regarding service connection for a right 
knee disorder.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in active service and is 
not proximately due to or the result of service, or a service 
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  Criteria for withdrawal of an appeal of denial of service 
connection for a right knee disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Withdrawn and Dismissed

At the outset, the Board notes that it may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  
An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In April 2010, the appellant withdrew his appeal regarding 
entitlement to service connection for a right knee disorder.  
This was prior to the Board's decision on the matter.  Hence, 
there remains no allegations of errors of fact or law for 
appellate consideration pertaining to the claim and the Board 
does not have jurisdiction to review the appeal.  Accordingly, 
the claim of entitlement to service connection for a right knee 
disorder is dismissed.

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in October 2007 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter provided information as to what evidence 
was required to substantiate the claims of entitlement to service 
connection and of the division of responsibilities between VA and 
a claimant in developing an appeal.  Furthermore, the letter 
informed the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  
Moreover, during the Veteran's March 2010 hearing before the 
undersigned, the presiding Veterans Law Judge clarified the 
issues on appeal and identified potentially relevant additional 
evidence that may support the Veteran's claims.  These actions by 
the undersigned supplement VA's compliance with the VCAA and 
serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.  
Following his hearing, the Veteran's claims file was held open an 
additional sixty days to allow time for the submission of 
additional evidence and the Veteran submitted additional evidence 
with his waiver of review by the agency of original jurisdiction.  
As such, the Board is free to review the evidence in the first 
instance.

The Board is aware that, during the March 2010 personal hearing, 
the Veteran's representative expressed concern that the Veteran 
had not been aware "until a short time ago that linkage evidence 
is needed" in order to support his claim.  With regard to this 
contention, however, it was not suggested that the Veteran did 
not receive the VCAA-compliant notice described above, only that 
he did not understand the element missing to allow for the grant 
of the benefits sought in each of his claims.  Consequently, the 
Board concludes that adequate notice was provided to the Veteran 
prior to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) and it appears that the Veteran now understands 
the evidence necessary to substantiate each of his claims.

VA also has a duty to assist the Veteran in the development of 
his claims.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  In compliance with such requirement, service treatment 
records and service personnel records have been obtained, as have 
records of private and VA treatment.  VA has not provided a 
physical examination of the Veteran's back, however, because 
there is no evidence contained within the service records to 
suggest a contention that the Veteran injured his back during 
service and the Veteran testified only that he experience back 
pain during service, not that he developed a chronic back 
disability at that time.

It is important to point out at this juncture that the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has rejected the proposition that "medical examinations are to 
be routinely and virtually automatically provided to all veterans 
in disability cases involving nexus issues."  Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a Veteran's 
claim for benefits, there are four factors for consideration:  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the Veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims (Court) stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any 
complaints or treatment for the low back and post-service 
evidence does not indicate any current complaints or treatment 
referable to the low back until 1993, some thirty-five years 
after separation from service.  Furthermore, the weight of the 
competent evidence does not indicate a relationship between the 
current disability and active service.  For all of these reasons, 
the evidence does not indicate that the claimed disability may be 
related to active service such as to require an examination, even 
under the low threshold of McLendon.

When considering the record in its entirety, the Board finds that 
all necessary development has been accomplished and appellate 
review may proceed without prejudice to the Veteran.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the 
evidence discussed above, the Veteran's statements in support of 
the claim are also of record, including testimony provided at a 
March 2010 hearing before the undersigned.  The Board has 
carefully considered such statements and concludes that no 
available outstanding evidence has been identified.  
Additionally, the Board has reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  For the above reasons, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Accordingly, the Board will now turn its attention to 
the merits of the Veteran's claim.

Low Back Disorder

The Veteran claims entitlement to service connection for a low 
back disorder as he experienced low back pain during service.  He 
initially claimed that his low back disorder was secondary to his 
right knee disability.  The Veteran has since withdrawn his claim 
with respect to the right knee, but continues his back claim all 
the same.  Thus, because he does not aver that he has a back 
disability due to a service-connected disability, the only claim 
that exists is one of direct or presumptive service connection.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for a low back disorder.  
Because arthritis is deemed to be a chronic disease under 
38 C.F.R. § 3.309(a), service connection may be granted under 
38 C.F.R. § 3.307(a)(3) if the evidence shows that such a disease 
manifest to a degree of ten percent or more within one year from 
the date of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the Veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, because the 
Veteran was discharged from service in June 1958, the evidence 
must show that a chronic disease manifest to a degree of ten 
percent by June 1959 in order for service connection to be 
granted based upon a presumptive period.  There is no statutory 
or regulatory provision to allow for an extension of a 
presumptive period.

Service treatment records do not reflect treatment or complaints 
relating to the low back and on separation examination in June 
1958, the Veteran's spine was normal.  Based on the foregoing, 
the service treatment records show no chronic low back disorder 
was incurred during active duty.  There is no evidence of 
treatment for low back pain for decades following discharge from 
service.

The Veteran was seen for a physical therapy evaluation in 
February 1990.  He displayed poor posture and stated that he was 
unable to maintain good posture as this increased his low back 
pain.  There is no suggestion in this record that the Veteran 
injured his back during service in the 1950s.

The Veteran underwent a private evaluation in April 1995.  At 
that time, he reported low back pain and some pain in the right 
gluteal region.  The back pain was described as having existed 
"on and off for a long time."  X-ray imaging of the lumbar 
spine revealed arthritic changes at the L5-S1 level, however, the 
rest of the spine was "relatively good."  The impression was of 
mild lumbar spondylosis with radicular lumbar pain.  MRIs showed 
no significant neurological impingement.  Additional MRIs were 
made in April 1995 showing degenerative changes in the lower 
lumbar discs.  There was a small broad-based posterior protrusion 
of the L4-5 disc, which was slightly eccentric to the right and 
caused a central extradural impression on the thecal sac.  This 
did not appear to cause significant canal stenosis or definite 
nerve root impingement, however, mild diffuse posterior bulging 
of the L5-S1 disc was noted.

In a progress note of September 1995, the Veteran stated that 
pain in his back began in March 1995 after he slipped at work.  
He complained of low back pain radiating to his right leg as he 
twisted his back.  The impression was of lumbar myofascial pain 
with referred and possibly radicular symptoms.  It was suspected 
that a combination of mechanical irritation from discogenic 
sources and some degree of nerve root irritation were in play.

In November 1995, the Veteran reported that low back pain began 
in 1992.  Following evaluation, it was concluded that the 
Veteran's lumbar spine had two degenerative discs that were most 
likely aggravated by work activities.  Also in November 1995, the 
Veteran told a clinical psychologist that he had been "free of 
problems" with his low back when he began working at a factory 
in 1963.

In August 2000, evaluation of the lumbar spine revealed no 
compression fractures or suspicious lesions.  At the L4-5 level, 
there was posterior convexity of the disc annulus which appeared 
more focal centrally and contained T2 hyperintensity.  At the L5-
S1 level, there was T2 hyperintensity of the posterior disc 
annulus slightly to the left of midline.

During his March 2010 hearing before the undersigned, the Veteran 
stated that he did not recall any trauma to his back during 
service, but that he did have "problems loading supplies at 
sea" during active service.  He reported heavy lifting and 
noticing "a bad back ache" that went on for four days.  The 
Veteran did not participate in combat with the enemy and is not 
afforded the 38 C.F.R. §1154(b) presumptions attendant with such 
service.

Pain in the back is capable of lay observation and, as such, the 
Veteran's statements regarding such symptomatology constitute 
competent evidence.  Thus, credibility must be assessed and 
weighed.  It is important to point out that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if any, 
resulted in any chronic or persistent disability which still 
exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

As noted above, service treatment records do not reflect in-
service complaints referable to the back nor does the Veteran's 
medical separation examination indicate a disorder referable to 
back.  Throughout the record, the Veteran has made inconsistent 
statements regarding when back pain began.  During his hearing 
before the undersigned, he endorsed an in-service onset of back 
pain, yet a November 1995 record indicates that the Veteran was 
free of symptoms in 1963.  Furthermore, the Veteran has reported 
that back pain began either in 1992 or in March of 1995 following 
a fall at work.  Given inconsistencies in the record, the 
Veteran's credibility is reduced and his statements are of 
limited probative value in establishing chronicity and continuity 
of symptomatology.  Accordingly, the Board finds that the over 
three decade gap between separation from active service and the 
first documented treatment of a back disorder, in combination 
with the lack of any medical nexus opinion linking the Veteran's 
current back disorder with service, to be more probative than the 
Veteran's statements alleging continuity.

When reviewing all evidence of record in its totality, the Board 
finds that the Veteran's current low back disability was not 
incurred during service or within one year of discharge from 
service.  There is no evidence to support the claim other the 
Veteran's assertions which are given little weight as the 
statements given in conjunction with this appeals process are 
inconsistent with those provided during treatment.  As such, the 
preponderance of the evidence is against the claim, there is no 
doubt to be resolved, and service connection for a low back 
disability is denied.


ORDER

The claim of entitlement to service connection for a right knee 
disorder is dismissed without prejudice.

Service connection for a low back disorder is denied.


REMAND

The Veteran's service treatment records do not reflect treatment 
for any psychiatric disorder and, on separation examination in 
June 1958, he was psychiatrically normal.  Following separation, 
there is no evidence of psychiatric treatment decades.  In 
September 2002, he was diagnosed as having alcohol dependence and 
indicated that he was using alcohol to self-medicate for neck 
pain.  In October 2002, the Veteran stated that his wife tells 
him he is irritable and small things set him off.  He was 
diagnosed as having a depressive disorder, not otherwise 
specified, and social phobia.

On psychological evaluation in January 2005, the Veteran reported 
that he felt depressed and that his depression began in 1995 when 
he stopped working.  He attributed his depression to chronic pain 
and financial problems.  The Veteran indicated that he had 
struggled with anxiety "for years," but denied having panic 
attacks.  He drank between one half pint and one pint of vodka, 
whisky or bourbon on a daily basis, and admitted to having a 
problem with alcohol but was unsure if he wanted to quit.  The 
evaluator's assessment was of alcohol dependence and substance 
induced mood disorder.

In July 2007, the Veteran reported fatigue and depression, but 
indicated that his depression was becoming better than it had 
been in the past.  He was not suicidal, did not feel angry or 
irritable and was no longer drinking.  He was assessed as having 
depression, which was well controlled through the use of 
medication.  A clinical progress note from August 2007 indicated 
that the Veteran's depression was due to pain.  The Veteran 
reported a history of depression and alcohol dependency.  He 
reported having been sober for four years after being diagnosed 
with alcohol dependency in 2002, but had a relapse in 2006.  He 
was depressed, admitted to suicidal ideation, and reported 
feeling down.  The Veteran's energy was low, he was not sleeping 
well or eating.  The diagnosis was of impending alcohol withdraw 
and depression with suicidal ideation.

In February 2008, the Veteran's medication had been changed and 
he was feeling greater level of depression, but he was not 
drinking.  The assessment was of depression and bipolar disease.  
In April 2008, however, he was hospitalized due to alcohol 
dependence.  He stated that he had been experiencing depression 
for at least two years and described fleeting thoughts of 
suicide.  He described stress and anxiety, which he believed led 
to his drinking.  The Veteran also described some financial 
difficulty.  In one treatment note during his hospitalization, 
the Veteran was assessed as having a non-specified depressive 
disorder and social phobia.

In March 2010, the Veteran testified before the Board that he had 
experienced psychiatric problems for many years and described 
events that traumatized him during service, including witnessing 
the death of a friend.  After the hearing, the Veteran submitted 
a May 2010 psychiatric note reflecting that it was a suicide risk 
assessment.  The diagnostic impressions were of provisional PTSD 
(subject to stressor verification), dysthymic disorder, and 
alcohol dependence in full remission (by history) and the 
psychologist noted that "it is clear that the Veteran has been 
struggling with numerous symptoms of anxiety and depression over 
many years."

On July 13, 2010, VA published a final rule that amended 38 
C.F.R. § 3.304, the adjudication regulations governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the required in-service 
stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the 
change allows that where a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity, a veteran's lay testimony alone may establish the 
occurrence of a claimed in-service stressor.  Id.  Because the 
stressors described by the Veteran do not relate to hostile 
military or terrorist activity, the revised provisions of 38 
C.F.R. § 3.304 are not for application.  Because there is a 
provisional diagnosis of PTSD, however, VA has a duty to attempt 
to verify the alleged stressors.  Thus, the claim of entitlement 
to service connection for an acquired psychiatric disorder, to 
include PTSD, must be remanded for additional development.

As for the claim of entitlement to service connection for 
headaches, service treatment records indicate a sporadic history 
of in-service headaches.  Following separation in 1958, the 
Veteran reported to a private physician in December 1985 that he 
had "been worked up for headaches in the past," but that the 
findings were negative.  In July 2007, he was diagnosed as having 
migraine headaches.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third 
factor above, the Court of Appeals for Veterans Claims has stated 
that this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that VA's duty to assist requires 
that the Veteran be afforded a VA examination in order to 
determine whether in-service headaches were earlier 
manifestations of the Veteran's current diagnosed headache 
disability.  Specifically, there is evidence of in-service 
headaches, a current diagnosis of a headache disability, and the 
Veteran's statements of a continuation of symptoms over the years 
meets the very low threshold required to show an indication of an 
association.  AS such, the claim must be remanded for development 
of the medical record.

Accordingly, the case is REMANDED for the following action:

1.  Efforts should be made to verify in-
service stressor events endorsed by the 
Veteran, including an effort to obtain copies 
of ship's records from the U.S.S. Franklin D. 
Roosevelt (CV-42) for April, May and June 
1958 or to have them searched for any 
reference to the death of a chief petty 
officer due to exposure to jet blast.

The Veteran is to be contacted and asked to 
indicate about what date he witnessed an 
accidental amputation aboard the U.S.S. Boxer 
(CV-21).  If the Veteran is able to supply a 
date, or range of dates, ship's records from 
the U.S.S. Boxer are to be sought for the 
dates identified, and searched for reference 
to the accidental amputation of an individual 
sitting on an aircraft elevator.

2.  If an in-service stressor is 
corroborated, schedule the Veteran for a 
psychiatric examination to determine the 
nature and extent of all current psychiatric 
disabilities.  The claims folder must be made 
available to the examiner and all appropriate 
tests must be performed.  For each disability 
diagnosed, the examiner must state whether it 
is at least as likely as not related to 
service.  Each opinion expressed must be 
supported by complete rationale.  The 
examiner is to specifically comment on the 
Veteran's alleged stressors and if any 
reflect a fear for his life or terrorist 
activities.

3.  The Veteran is to be scheduled for an 
examination to determine the nature and 
etiology of any headache disorder.  The 
examiner is to review the Veteran's claims 
file and make specific comments on the 
Veteran's in-service complaints of headaches.  
The examiner should render all appropriate 
diagnoses and, for each one, state whether it 
is at least as likely as not that in-service 
headaches were early manifestations of the 
disability.  All opinions expressed must be 
supported by complete rationale.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


